SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Main Street #990 Irvine, CA 92614 (Address of principal executive offices (zip code)) (949) 777-1090 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o As of November 16, 2007, the Registrant had outstanding 140,795,717 shares of Common Stock, $0.001 par value. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-QSB PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Balance Sheets as of September 30, 2007 and as of December 31, 2006 4 Statements of Operations for the three and nine monthsended September30, 2007 and 2006 5 Statements of Changes in Stockholders’Deficit from January 1, 2004 toSeptember 30, 2007 6 Statements of Cash Flows from the period of inception (April 21, 1999) throughSeptember 30, 2007 and for the nine months ended September 30, 2007 and 2006 8 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 18 Item 1. Legal Proceedings 19 Item 2. Changes in Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submissions of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures: 20 2 THIS REPORT ON FORM 10-QSB CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH ARE SUBJECT TO THE "SAFE HARBOR" CREATED BY THOSE SECTIONS. THESE FORWARD-LOOKING STATEMENTS INCLUDE BUT ARE NOT LIMITED TO STATEMENTS CONCERNING OUR BUSINESS OUTLOOK OR FUTURE ECONOMIC PERFORMANCE; ANTICIPATED PROFITABILITY, REVENUES, EXPENSES OR OTHER FINANCIAL ITEMS; AND STATEMENTS CONCERNING ASSUMPTIONS MADE OR EXCEPTIONS AS TO ANY FUTURE EVENTS, CONDITIONS, PERFORMANCE OR OTHER MATTERS WHICH ARE "FORWARD-LOOKING STATEMENTS" AS THAT TERM IS DEFINED UNDER THE FEDERAL SECURITIES LAWS. ALL STATEMENTS, OTHER THAN HISTORICAL FINANCIAL INFORMATION, MAY BE MARKET TO BE FORWARD-LOOKING STATEMENTS. THE WORDS "BELIEVES", "PLANS", "ANTICIPATES", "EXPECTS", AND SIMILAR EXPRESSIONS HEREIN ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO RISKS, UNCERTAINTIES, AND OTHER FACTORS, WHICH WOULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE STATED IN SUCH STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE, BUT ARE NOT LIMITED TO, THOSE DISCUSSED IN "FACTORS THAT MAY AFFECT FUTURE RESULTS," AND ELSEWHERE IN THIS REPORT, AND THE RISKS DISCUSSED IN THE COMPANY'S OTHER SEC FILINGS. 3 Camelot Entertainment Group, Inc. Balance Sheets Unaudited ASSETS September 30, December 31, 2007 2006 Current Assets Cash $ 596 $ 435,533 Prepaid Expenses 6,424 6,424 Total Current Assets 7,010 441,957 School District Deposit 50,000 - Deferred Financing Costs 62,406 74,744 Loan Receivable 17,500 17,500 Scripts Costs 79,700 75,800 Deposit: Business of Film 60,000 10,000 Total other assets 269,606 178,044 Total Assets $ 276,626 $ 620,001 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable and accrued liabilities $ 664,317 $ 140,625 Note Payable, net of discount $15,256 284,744 250,000 Stockholder advances 31,436 186,000 Total Current Liabilities 980,497 576,625 Long Term Liabilities Secured Note Payable,net of discount $709,177 and $598,497 240,090 1,521 Derivative Liability - Compound 306,632 538,890 Derivative Liability - Warrant 28,307 698,390 Total Long Term Liabilities 575,029 1,238,801 Total Liabilities 1,555,526 1,815,426 Stockholders' Deficit Common Stock; Par Value $.001 Per Share; Authorized 300,000,000 Shares; 140,795,717 Shares Issued and 106,655,743 Outstanding. 140,795 106,656 Class A Convertible Preferred Stock; Par Value $.01 per share 5,100 5,100 Authorized, issued and outstanding 5,100,000 shares Class B Convertible Preferred Stock; Par Value $.01 per share 5,100 5,100 Authorized, issued and outstanding 5,100,000 shares Subscription Receivable (758,072 ) (258,072 ) Capital in Excess of Par Value 14,077,048 13,119,002 Deficit Accumulated During the Development Stage (14,749,231 ) (14,173,211 ) Total Stockholders' Deficit (1,278,900 ) (1,195,425 ) Total Liabilities and Stockholders' Deficit $ 276,626 $ 620,001 The accompanying notes are an integal part of theses financial statements. 4 Camelot Entertainment Group, Inc. Statements of Operations Unaudited From Inception on April 21, 1999 For Three Months ended, For the Nine months ended through September 30, September 30, September 30, September 30, September 30, 2007 2006 2007 2006 2007 REVENUE $ - $ - $ - $ - $ 58,568 Total Revenue $ - $ - $ - $ - $ 58,568 EXPENSES Costs of services - 95,700 Sales and marketing - 53,959 Research & development - 252,550 General & administrative 238,758 198,022 1,177,537 591,743 11,324,973 Impairment of assets - 2,402,338 Impairment of investments in other companies - 710,868 Total Expenses 238,758 198,022 1,177,537 591,743 14,840,388 NET OPERATING LOSS (238,758 ) (198,022 ) (1,177,537 ) (591,743 ) (14,781,820 ) OTHER INCOME (EXPENSES) Interest (Expense) (121,979 ) - (585,935 ) - (773,045 ) Loss on derivative liabilities - - (436,645 ) - (1,103,406 ) Gain on derivative liabilities 785,182 - 1,624,097 - 1,653,577 Gain on extinguishment of debt - 255,500 Total Other Income (Expenses) 663,203 - 601,517 - 32,626 NET INCOME (LOSS) $ 424,445 $ (198,022 ) $ (576,020 ) $ (591,743 ) $ (14,749,231 ) BASIC LOSS PER COMMON SHARE $ 0.0035 $ (0.0021 ) $ (0.0047 ) $ (0.0016 ) $ (0.24 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 122,541,576 93,649,589 122,958,243 93,649,589 60,868,928 The accompanying notes are an integral part of these financial statements. 5 Camelot Entertainment Group, Inc. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FROM JANUARY 1, 2, 2007 (Deficit) Accumulated Common Stock Preferred Stock Additional During Paid-In Development Subscription Deferred Shares Amount Shares Amount Capital Stage Receivable Compensation Total Balance at January 1, 2004 33,856,433 33,857 0 0 5,464,539 (6,059,442 ) 0 0 (561,046 ) Shares issued for services 100,000 100 2,900 3,000 Shares issued for financing 6,791,287 6,791 196,948 203,739 Subscriptions receivable for financing agreement 0 0 (116,069 ) (116,069 ) Net (loss) for the three months ended March 31, 2004 0 0 (103,552 ) (103,552 ) Balance at March 31, 2004 40,747,720 $ 40,748 $ 0 $ 0 $ 5,664,387 (6,191,123.00 ) $ (116,069 ) $ 0 $ (573,928 ) Share issued for services 24,009,000 24,009 1,085,500 1,109,509 Share issued for financing 7,604,562 7,605 0 0 221,460 (316,003 ) (86,938 ) Advances offset sub a/r 174,000 174,000 Shares issued for debt 1,000,000 1,000 0 0 39,000 40,000 Shares issued for amt due 1,589,927 1,590 0 0 47,000 48,590 Value of option exercised 351,000 351,000 Net (loss) (1,161,756 ) (1,161,756 ) Balance as of December 31, 2004 74,951,209 74,952 - - 7,408,347 (7,324,719 ) (258,072 ) (99,492 ) Net (loss) 1st quarter (117,096 ) (117,096 ) Balance at March 31, 2005 74,951,209 74,952 $ 0 $ 0 7,408,347 (7,441,815 ) (258,072 ) $ 0 (216,588 ) Shares issued for 4,000,000 4,000 0 0 216,000 0 220,000 consulting services Shares issued for 2,276,033 2,276 0 0 187,568 0 189,844 officers salaries Shares issued to 1,848,723 1,849 0 0 79,078 0 80,927 Eagle for expenses paid Net Loss (486,174 ) (486,174 ) Subtotals for 2nd quarter 8,124,756 8,125 0 0 482,646 (486,174 ) 4,597 Balance at June 30, 2005 83,075,965 83,076 0 0 7,890,993 (7,927,989 ) (258,072 ) (211,993 ) Net Loss $ (127,024 ) $ (127,024 ) Balance at Sept 30, 2005 83,075,965 83,076 0 0 7,890,993 $ (8,055,014 ) $ (258,072 ) (339,017 ) Shares issued for 233,547 233 0 0 9,767 10,000 consulting services Shares issued for 3,538,263 3,538 0 0 171,462 175,000 officers salaries Shares issued to 1,452,662 1,453 0 0 118,219 119,672 Eagle for expenses paid Shares issued to Eagle 1,762,271 1,762 120,991 122,753 20% of shares issued Shares issued for 3,586,881 3,587 256,354 259,941 Shareholder loans 2005 Net Loss 4th Quarter $ (3,769,845 ) (3,769,845 ) Class A Preferred Stock issued 5,100,000 5,100 555,900 561,000 Class B Preferred Stock issued 5,100,000 5,100 2,799,900 2,805,000 6 STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) - continued Balance at Dec 31, 2005 93,649,589 93,649 10,200,000 10,200 11,923,586 (11,824,859 ) (258,072 ) (55,496 ) Net Loss at December 31, 2006 (2,348,352 ) Shares issued for 5,191,538 5,192 0 0 464,808 470,000 officers salaries Shares issued to Consultants 2,009,787 2,010 179,078 181,088 Shares issued to Eagle for expenses paid 1,201,329 1,201 0 0 113,120 114,321 Shares issued to Eagle 1,270,772 1,271 0 0 116,911 118,182 Shareholder loans Shares issued to Eagle 1,832,728 1,833 0 0 168,611 170,444 per agreement 20% Shares issued to 1,500,000 1,500 0 0 133,650 135,150 Scorpion Bay LLC 19,238 19,238 Balance at Dec 31, 2006 106,655,743 106,656 10,200,000 10,200 13,119,002 (14,173,211 ) (258,072 ) (1,195,425 ) Shares issued to Nucore 5,000,000 5,000 495,000 (500,000 ) - Shares issued for interest on Note Payable 11,800,000 11,800 345,600 357,400 Shares issued for expenses paid 401,957 401 15,676 16,077 Shares issued for services 6,187,267 6,187 63,867 70,054 Shares issued for conversion of notes payable 10,750,750 10,751 40,162 50,913 Accelerated amortization of discount on notes (40,011 ) (40,011 ) payable - NIR Derivatives liability relieved by conversions on N/P 35,204 35,204 Imputed interest on Shareholders loans 2,908 2,908 Net (Loss) (576,020 ) (576,020 ) Balance atSeptember 30, 2007 140,795,717 $ 140,795 10,200,000 $ 10,200 $ 14,077,408 $ (14,749,231 ) $ (758,072 ) - $ (1,278,900 ) The accompanying notes are an integral part of these financial statements. 7 Camelot Entertainment Group, Inc. Statements of Cash Flows From Inception on April 21, 1999 For nine month ended through September 30, September 30, September 30, 2007 2006 2007 OPERATING ACTIVITIES Net loss for the period $ (576,020 ) $ (591,740 ) $ (14,749,231 ) Adjustments to reconcile net loss to cashused by operating activities: Amortization of deferred financing cost 25,338 25,594 Amortization of discount associated with Note Payable 201,949 203,470 Imputed Interest on Note Payable 2,908 22,146 Gain on Derivative Liability-warrant (1,624,097 ) (1,653,527 ) Common stock issued for interest expense 300,000 - 435,150 Common stock issued per dilution agreement - - 368,508 Value of options expensed - - 351,000 Gain on extinguishment of debt - - (255,500 ) Depreciation 3,997 Amortization of deferred compensation - - 1,538,927 Common Stock issued for services 70,054 - 2,603,989 Loss on Derivative Liability 436,645 - 1,103,406 Common Stock issued for expense reimbursement - 22,000 Common Stock issued for technology 19,167 Impairment of investments in other companies - 710,868 Impairment of assets 2,628,360 Prepaid services expensed - 2,392 530,000 Expenses paid through notes payable proceeds - - 66,489 Loss on disposal of property and equipment 5,854 Preferred Stock issued to shareholder - - 3,366,000 Change in assets and liabilities: (increase) decrease in other current assets - (11,195 ) (24,358 ) Increase (decrease) in accounts payable & other a/p 523,872 290,914 871,638 Increase (decrease) in due to officers - Net Cash usedfor operating activities $ (639,351 ) $ (309,629 ) $ (1,806,103 ) Cash flows from investing activities: Purchase of fixed assets (6,689 ) Purchase of assets-Script Costs/business deposits (103,900 ) (94,500 ) (189,700 ) Cash used for investing activities $ (103,900 ) $ (94,500 ) $ (196,389 ) Cash flows from financing activities: Contributed capital - - 25,500 Borrowing from affiliate / shareholder 156,565 401,982 1,173,178 Borrowing on Debt 709,800 1,584,800 Advances to affiliate / shareholders loans (295,051 ) - 560,947 Financing costs (13,000 ) (88,000 ) Principal payment short term note (250,000 ) - (254,477 ) Cash providedby financing activities $ 308,314 $ 401,982 $ 2,001,948 Decrease in cash $ (434,937 ) (2,147 ) (544 ) Cash at beginning of period $ 435,533 $ 3,023 $ 1,140 Cash at the end of the period $ 596 $ 876 $ 596 Supplemental Schedule of Non - Cash Transactions Stock issued for related party debt 16,077 614,077 Creation of additional debt discount 320,315 552,818 Accelerated amortization of disount on N/P 40,011 40,011 Stock issued for debt conversion 50,912 50,912 Stock issued per financing agreement 500,000 500,000 Derivative liability relieved by conversion 35,204 35,204 The accompanying notes are an integral part of these financial statements. 8 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THENINE MONTHS ENDED, SEPTEMBER 30, 2007 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Organization: Camelot Entertainment Group, Inc, a Delaware Corporation (the “Company”), is in the business of developing, producing, marketing and distributing motion pictures, television productions and digital media content. It has three main divisions: Camelot Film Group, Camelot Studio Group and Camelot Production Services Group (collectively “Camelot”). From inception until 2004 when the predecessor entity acquired Camelot Films® and changed its name to Camelot Entertainment Group, Inc.,, its activities consisted of raising capital, recruiting a management team and entering into ventures and alliances with affiliates. As of December 31, 2002 the Company had written-off all of its investments due to impairments in the carrying value of the assets. Since 2004, the Company’s activities have consisted of developing and implementing its business plan, raising capital, recruiting a management team and entering into several transactions as part of its long term plans in the motion picture, television and digital media industry. Basis of Presentation: Management has determined that the Company is considered to be a development stage enterprise as defined in Statement of Financial Accounting Standards No. 7, “Accounting and Reporting by Development Stage Enterprises.” Consequently, Camelot has presented these financial statements in accordance with that Statement, including losses incurred from April 21, 1999 (Inception) to September 30, 2007. The accompanying unaudited financial statements as of September 30, 2007 and for the Nine months ended September 30, 2007 and 2006, respectively, have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for audited financial statements. In the opinion of Camelot’s management, the interim information includes all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods. The footnote disclosures related to the interim financial information included herein are also unaudited. Such financial information should be read in conjunction with the consolidated financial statements and related notes thereto as of December 31, 2006 and for the year then ended included in Camelot’s annual report on Form 10-KSB/A,amended as of May 11,2007. 9 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED, MARCH 31, 2007 2. GOING CONCERN The accompanying financial statements have been prepared assuming that Camelot will continue as a going concern. Camelot has had minimal revenues, has experienced an accumulated deficit of $14,749,231 and has a stockholders’ deficit. These conditions, the loss of financial support from affiliates, and the failure to secure a successful source of additional financial resources in the future could raise doubt about the Company’s ability to continue as a going concern as the Company’s business plan has a long term sales cycle. The financial statements do not include any adjustments to reflect the possible future effects on the classification of liabilities that may result from the outcome of this uncertainty. Management has secured financial commitments that will allow it to operate through the end of fiscal year 2008 and beyond. Management’s plans with respect to any future negative fiscal situation consist of seeking additional financial resources from its existing investors, new investors, private placement and/or secondary offering financing. In fiscal year 2006 and 2007, the Company completed and subscribed several interim financings, including a fully subscribed SB2 registration. However, instability in the stock price may make it difficult to find parties willing to accept restricted shares of common stock in the future in connection with any additional private placements and/or registrations. There is no assurance that such fiscal tools would be made available to Camelot, or that they would be on financially viable terms. 3. COMMITMENTS AND CONTINGENCIES During the nine month period ended September 30, 2007, the Camelot recorded $31,437 in advances by an affiliate on behalf of Camelot, compared to $401,982 for nine month period ended September 30, 2006. The affiliate has not received any shares of common stock for repayment of expense advances on behalf of Camelot. 4. NOTES PAYABLE On December 27, 2006, Camelot issued a callable secured convertible note payable for $600,000 and $400,000 on June 6, 2007 to various holders.The note payable provided for annual interest at 8%, was secured by all of the assets of the Company with the exception of Camelot Film Group and Camelot Studio Group, which were excluded from the security agreements issued in connection with the above referenced funding. The notes will mature on April 27, 2009. The principle and accrued interest of the note is convertible into Camelot’s common stock at a variable conversion price, which is 50% of the average market price of the common stock of the lowest three trading days prior to the date of conversion. In addition, these notes have registration rights agreements, which call for liquidated damages in the event an effective registration statement is not filed within a timely basis. However, the Company did file its registration statement in a timely manner and has issued stock from time to time in connection therewith.In addition, the holders of these notes were issued 7-year warrants to purchase 10,582,609 common shares at an exercise price of $0.15 per share. Of the proceeds of $600,000, Camelot recognized $75,000 in deferred financing costs related to cost of securing the debt. Of the proceeds of $400,000, Camelot recognized $13,000 in deferred financing costs related to cost of securing the debt. The deferred financing cost will be amortized over the life of the notes payable. $7,326 and $256 of the deferred financing cost was amortized as of September 30, 2007 and December 31, 2006, respectively, and included in interest expense. Camelot evaluated the convertible notes and warrants under Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments” and Emerging Issues Task Force 00-19 and determined that the Convertible notes contained compound embedded derivative liabilities. The warrants were also determined to be liabilities under SFAS 133 and EITF 00-19. Camelot determined that the compound embedded conversion features required bi furcating from the note instrument and required an estimate of its fair market value. Camelot hired an independent valuation expert to determine the fair market value of both the compound embedded derivative and the warrants. The fair market value of the compound embedded derivative was estimated using a lattice model incorporating weighted average probability cash flow. The fair market value of the warrants was estimated using Black Scholes with the major assumptions of (1) calculated volatility of 150%; (2) expected term of 7 years; (3) risk free rate of 4.64% and (4) expected dividends of zero. 10 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED, MARCH 31, 2007 4. NOTES PAYABLE - continued At September 30, 2007, Camelot estimated the fair value of the derivative liabilities to be a total of $334,939 resulting in a net gain on derivative liability presented in the statement of operations of $1,187,451. In addition, Camelot amortized $169,605 of the discount on the note payable and this amount is included in interest expense. In November 2006, Camelot issued note payable to Scorpion Bay LLC for $250,000, which matured on March 22, 2007. This note was recorded at its full face value at December 31, 2006. In connection with this note, Camelot issued 1,500,000 shares of commonstock. As this note has matured, this total amount was considered to be interest expense.Camelot issued 2,000,000 shares of common stock and 2,500,000 shares of common stock for default provisions of this note.The company recorded issuance of these shares at fair market value as interest expense as of June 30, 2007.This note was paid on June 7, 2007. The note had been guaranteed by Robert Atwell, the Company’s President and CEO. In addition, Mr. Atwell provided additional collateral. In June 2007, Camelot issued a note payable to Scorpion Bay LLC for $300,000, which matured on November 15, 2007.The proceeds from this note were received in three consecutive payments of $100,000 beginning on June 15, 2007 and ending August 15, 2007.Camelot issued 1,000,000 of common stock for each $100,000 receivedbetween June 15, 2007 and August 15, 2007.
